Title: To George Washington from William Heath, 27 April 1781
From: Heath, William
To: Washington, George


                        
                            Dear General
                            West point April 27. 1781.
                        
                        I have mentioned to some of the principal officers of the Massachusetts line the receiving but three months
                            pay at this instant, viz. for January, February and March, out of the monies sent on by their
                            Commonwealth, and the fourth month a short time hence: but I find their distresses so great and their debts so
                            accumulated, that it is not possible for them to do with less than the four months. The distresses of the army were so
                            great the last summer, that Congress resolved two months pay should be immediatley advanced to
                            them; but not a farthing has yet been received.
                        The Commonwealth of Massachusetts by uncommon taxes, I am just informed have determined to relieve their own
                            troops. The troops, I find, expect it—and it will tend to create uneasiness both in the army and at home if they do not. I
                            therefore request, that as soon as the April muster can be completed four months pay may be drawn. The men have been
                            relieved by their gratuity-money—but the officers suffer beyond description. I have the honor to be with the greatest
                            respect Your Excellencys Most obedient servant,
                        
                            W. Heath
                        
                    